Andrew Glenn v. Maryland Department of
                                          Health and Mental Hygiene, No. 48, September
                                          Term, 2015. Opinion by Harrell, J.

MARYLAND PUBLIC INFORMATION ACT – RECORDS – FREEDOM OF
INFORMATION – TEMPORARY DENIAL

The Maryland Public Information Act (“PIA”) establishes a public policy favoring the
disclosure of government documents. Although the PIA promotes disclosure, a public
agency may refuse to disclose information that would “cause substantial injury to the
public interest” pursuant to Maryland Code (2014), General Provisions Article, § 4-358,
(“Gen. Prov.”). In the present case, denial by the State Department of Health and Mental
Hygiene of a request for the names of owners, administrators, and medical directors on
applications for approval of surgical abortion facilities was within the agency’s authority
and justified.
Circuit Court for Baltimore City
Case No. 24-C-13-004661

Argued: January 11, 2016

                                       IN THE COURT OF APPEALS
                                            OF MARYLAND

                                                    No. 48

                                         SEPTEMBER TERM, 2015



                                             ANDREW GLENN


                                                       v.

                                   MARYLAND DEPARTMENT OF HEALTH
                                        AND MENTAL HYGIENE



                                      Barbera, C.J.,
                                      Greene,
                                      Adkins,
                                      McDonald,
                                      Watts,
                                      Harrell, Glenn T., Jr. (Retired, Specially
                                                                   Assigned),
                                      Wilner, Alan M. (Retired, Specially
                                                                   Assigned),

                                                             JJ.


                                           Opinion by Harrell, J.
                                           McDonald, J., concurs.


                                             Filed: February 22, 2016
       To foster transparency in the operation of our State government, disclosure of

documents and records relating to the operation of the government is a desirable priority

generally.   Public policy regarding such disclosure is made manifest by a strong

presumption in favor of disclosure. See Kirwan v. The Diamondback, 352 Md. 74, 80,

721 A.2d 196, 199 (1998). Maryland’s strong policy of disclosure is expressed in its

Public Information Act (“PIA”).       Swimming against that strong current, denial of

information requested pursuant to the PIA is the subject of the current litigation.

                                     BACKGROUND

       An impetus to regulate specifically surgical abortion facilities arose in Maryland

following an investigation into the activities in Maryland of a doctor by the name of

Steven Brigham, who operated abortion clinics in multiple states. See Erik Eckholm,

Maryland’s Path to an Accord in Abortion Fight, New York Times (July 10, 2013),

http://www.nytimes.com/2013/07/11/us/marylands-path-to-an-accord-in-abortion-

fight.html?_r=0 [https://perma.cc/BAQ2-57E6].        Dr. Brigham “was not licensed to

practice in Maryland [and] had not even been required to notify the state health

department when he set up [an] Elkton center to complete late-term abortions, after about

the 14th week of pregnancy.” Id.

       This lack of specific governmental oversight led to dangerous conditions for

women seeking abortions in Maryland and resulted, in 2012, in the Maryland Department

of Health and Mental Hygiene (“DHMH”) adopting new procedures regarding the

application process for surgical abortion facilities. The regulations required that

individuals and other entities must obtain a license from the Secretary of DHMH before
establishing or operating such a facility. See COMAR 10.12.01.02. Along with a $1500

application fee, any individual or entity who wishes to operate a facility must be

compliant with relevant State and federal laws, file an application with DHMH, and

“submit a written description of its quality assurance program” to DHMH. See COMAR

10.12.01.03.

       On 12 March 2013, Petitioner Andrew Glenn, pursuant to the Public Information

Act (“PIA”), Maryland Code (2014), General Provisions Article, § 4-101, et seq. (“Gen.

Prov.”),1 requested the records of all such applications submitted for a license under these

regulations. DHMH responded to Glenn’s PIA request on 3 July 2013, providing copies

of the applications, but with certain information redacted. DHMH redacted the names

and email addresses (where the email address contained the individual’s name) of

individuals who were listed as owners, administrators, and medical directors for each

facility, asserting that it “was in the public interest to deny access to those particular




       1
          The Public Information Act (“PIA”) provides that in general “[a]ll persons are
entitled to have access to information about the affairs of government and the official acts
of public officials and employees.” Maryland Code (2014), General Provisions Article,
§ 4-103(a), (“Gen. Prov.”). Under Gen. Prov. § 4-103(b), “unless an unwarranted
invasion of the privacy of a person in interest would result, this title shall be construed in
favor of allowing inspection of a public record, with the least cost and least delay to the
person or governmental unit that requests the inspection.”




                                              2
pieces of information” pursuant to Gen. Prov. § 4-358(a).2 There was no redaction of

corporate or other business names of applicants.

        On 19 July 2013, DHMH filed a petition in the Circuit Court for Baltimore City,

pursuant to Gen. Prov. § 4-358(b), seeking judicial confirmation for the continued denial

of the names and email addresses of these individuals.3 The Circuit Court conducted a

hearing on 18 April 2014 to hear argument.4 DHMH, arguing that disclosure of the

redacted information was against the public interest, cited to instances where medical

doctors and individual owners of this type of facility have been harassed, assaulted, or

murdered around the United States over the last few decades. Glenn relied essentially on

the presumption in favor of disclosure under the PIA. On 8 May 2014, the Circuit Court

granted DHMH’s petition, indicating that the agency’s decision to redact was made on

the basis of public safety concerns for those individuals who proposed to operate the

facilities.



        2
         This provision of the PIA allows an official custodian to deny temporarily
inspection of a public record if “the official custodian believes that inspection would
cause substantial injury to the public interest.” Gen. Prov. § 4-358(a).
        3
          Under Gen. Prov. § 4-358(b), “[w]ithin 10 working days after the denial, the
official custodian shall petition a court to order authorization for the continued denial of
inspection.” Continued denial will be allowed if “after the hearing, the court finds that
inspection of the public record would cause substantial injury to the public interest, the
court may issue an appropriate order authorizing the continued denial of inspection.”
Gen. Prov. § 4-358(d).
        4
        There was no testimony. Such “evidence” as was before the Circuit Court was
found in paper submissions, some of which we will discuss later in this opinion.


                                             3
       Glenn appealed timely to the Court of Special Appeals, which affirmed the Circuit

Court’s judgment on 21 April 2015 in an unreported opinion. The intermediate appellate

court gave deference to “the agency’s interpretation of statutes that it administers” and

found cases decided under the federal Freedom of Information Act (“FOIA”) to be

persuasive. The Court of Special Appeals concluded “that DHMH provided a reasonable

and sufficiently supported explanation” for redaction due to the national historical record

of violence and harassment towards abortion providers and the potential chilling effect it

would have on providers if redaction did not occur.

       We granted Glenn’s Petition for a Writ of Certiorari, Andrew Glenn v. Maryland

Department of Health and Mental Hygiene, 444 Md. 638, 120 A.3d 766 (2015), to

consider the following questions:

       1. Did the Court of Special Appeals err in granting deference to DHMH’s legal
       conclusion that it was authorized, under Gen. Prov. § 4-358 of the Maryland PIA,
       to redact the records in question?

       2. Did the Court of Special Appeals err in substituting for the PIA’s requirement
       of proof of “substantial injury to the public interest” the far less demanding
       standard of mere “greater risk” that disclosure of public information might have a
       “chilling effect” on owners of regulated businesses?

Although we do not agree completely with some of the reasoning of our intermediate

appellate court brethren, we affirm the judgment that redaction and denial of the relevant

information in this case was appropriate.

                              STANDARD OF REVIEW

       We review for clear error the decision by an agency to deny disclosure to an

individual requesting information under the PIA. We determine whether the “court had


                                            4
an adequate factual basis for the decision it rendered and whether the decision the court

reached was clearly erroneous.” Comptroller of Treasury v. Immanuel, 216 Md. App.

259, 266, 85 A.3d 878, 883 (2014) (citing Haigley v. Dep’t of Health & Mental Hygiene,

128 Md. App. 194, 210, 736 A.2d 1185, 1193 (1999)). Under this standard, “[w]hen an

action has been tried without a jury, the appellate court will review the case on both the

law and the evidence [and] will not set aside the judgment of the trial court on the

evidence unless clearly erroneous.” Maryland Rule 8-131(c).

                                     DISCUSSION

   I. Contentions

       Glenn contends that the Court of Special Appeals’s decision undermines the

Public Information Act and grants “unbridled discretion to government agencies to keep

information hidden from the public scrutiny.” He argues further that the intermediate

appellate court misinterpreted the standard set forth in Gen. Prov. § 4-358 and created

“precedent” that applies a less stringent standard than required in PIA cases where non-

disclosure is invoked. DHMH responds that the Court of Special Appeals concluded

correctly that, based on public safety, public health, and health access harms related to

harassment of abortion providers, it was within the authority of DHMH to redact the

names of the designated categories of individuals involved with the applications for the

proposed surgical facilities and that such redaction should be continued.

   II. The Maryland Public Information Act

   Enacted in 1970, the PIA was created to “provide the public the right to inspect the

records of the State government or of a political subdivision within the State.” Haigley,

                                            5
128 Md. App. at 207, 736 A.2d at 1191 (quoting Faulk v. State’s Attorney for Harford

County, 299 Md. 493, 506, 474 A.2d 880, 887 (1984)). The PIA provides a general right

to information – “[a]ll persons are entitled to have access to information about the affairs

of government and the official acts of public officials and employees.” Gen. Prov.

§ 4-103(a). Accordingly, “[t]o carry out the right set forth in subsection (a) of this

section, unless an unwarranted invasion of the privacy of a person in interest would

result, this title shall be construed in favor of allowing inspection of a public record.”

Gen. Prov. § 4-103(b). Unsurprisingly, the provisions of the statute are to be “liberally

construed. . . in order to effectuate the Public Information Act’s broad remedial purpose.”

Haigley, 128 Md. App. at 208, 736 A.2d at 1192 (internal quotation marks omitted).

   There are “well-established general principles governing the interpretation and

application of the [PIA which] create a public policy and a general presumption in favor

of disclosure of government or public documents.” Maryland Dep’t of State Police v.

Maryland State Conference of NAACP Branches, 430 Md. 179, 190, 59 A.3d 1037, 1043

(2013) (citation and internal quotation marks omitted). Although, the presumption skews

heavily the calculus toward disclosure,5 it may be rebutted. The ability to rebut the


       5
         It has been stated by the Court of Special Appeals that “the purpose of the PIA is
‘virtually identical’ to that of the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552
and that interpretations of the federal statute are ordinarily persuasive.” See Haigley v.
Dep’t of Health & Mental Hygiene, 128 Md. App. 194, 210, 736 A.2d 1185, 1193 (1999)
(citation and quotation marks omitted).
        Nonetheless, the federal FOIA and its protections (particularly its express
exemptions) differ from the exceptions in Maryland’s PIA. Judicial Watch, Inc. v. Food
& Drug Admin., 449 F.3d 141 (D.C. Cir. 2006) illustrates a distinction relevant to the

(Continued…)
                                             6
presumption is not to be construed liberally, however, because the PIA was established

with the over-arching purpose of allowing oversight of the government, resulting in a

strong practice of disclosure.

   The ability to rebut the presumption in favor of disclosure is found in the “exceptions

to the general rule favoring disclosure,” which are provided in an enumerated list of the

records and type of information that is (or may be) excluded from public disclosure.

Bowen v. Davison, 135 Md. App. 152, 158, 761 A.2d 1013, 1016 (2000).6 The custodian

of a record requested under the PIA “shall deny inspection of a public record” if it is

privileged, confidential, or the inspection would be contrary to restrictions in other

statutes. See Gen. Prov. § 4-301(a) (emphasis added). Under Gen. Prov. § 4-343, “if a


(…continued)
present case. The federal FOIA exemption in question in Judicial Watch allows an
agency to “withhold personnel and medical files and similar files the disclosure of which
would constitute a clearly unwarranted invasion of personal privacy.” Judicial Watch,
Inc., 449 F.3d at 152 (quoting 5 U.S.C. § 552(b)(6)). This exemption has been read
broadly, with the U.S. Supreme Court “concluding the propriety of an agency’s decision
to withhold information does not ‘turn upon the label of the file which contains the
damaging information.’” Judicial Watch, Inc., 449 F.3d at 152 (quoting U.S. Dep’t of
State v. Washington Post Co., 456 U.S. 595, 601 (1982)).
        The federal court in Judicial Watch concluded further that the statute exempted
“not just files, but also bits of personal information, such as names and addresses, the
release of which would ‘create[ ] a palpable threat to privacy.’” Judicial Watch, Inc., 449
F.3d at 152 (citation omitted). It is apparent that the federal FOIA exemption at the core
of Judicial Watch is not a catch-all exemption unlike the PIA exception in play in the
present case. Because the two exemption schemes are distinguishable, we choose not to
rely directly on the holdings in cases interpreting FOIA exemptions in aid of our analysis
of the relevant PIA exception here. This is not to be understood as meaning that we shall
avoid referring to FOIA cases for other purposes.
       6
           See Gen. Prov. §§ 4-301 to 4-355.


                                               7
custodian believes that inspection of a part of a public record by the applicant would be

contrary to the public interest, the custodian may deny inspection by the applicant of that

part of the record.” (emphasis added).7 More relevant to this case, unlike the sections

which “list specific records that may be withheld from disclosure, [Gen. Prov. § 4-358] is

a ‘catch-all’ provision that allows the custodian to exempt temporarily records in the

‘public interest.’” Bowen, 135 Md. App. at 165, 761 A.2d at 1020.

   Under Gen. Prov. § 4-358(a), “[w]henever this title authorizes inspection of a public

record but the official custodian believes that inspection would cause substantial injury to

the public interest, the official custodian may deny inspection temporarily.” (emphasis

added). If “after [a] hearing, [a] court finds that inspection of the public record would

cause substantial injury to the public interest, the court may issue an appropriate order

authorizing the continued denial of inspection.” Gen. Prov. § 4-358(d). It is clear that

“[t]he General Assembly did not intend for custodians broadly to claim exemptions.”

Cranford v. Montgomery Cnty., 300 Md. 759, 777, 481 A.2d 221, 230 (1984). The PIA’s

inclination towards disclosure is not to be overcome lightly; however, we decide in this

case that DHMH presented sufficient evidence to warrant the continued denial of the

sought-after information.

   III.    The Factual Record Presented in Support of Redaction, Including
           Appropriate Judicial Notice of Certain Facts

       7
          Under Gen. Prov. § 4-301(b)(2), if the individual requesting production of the
records files a complaint regarding the denial, the “custodian shall demonstrate that: . . .
the harm from disclosure of the public record is greater than the public interest in access
to the information in the public record.”


                                             8
       It is apparent from the numerous exemptions listed in Maryland’s PIA that there

are situations where the Legislature contemplated specific information could be excluded

from the public reach. Because there is no specific exception numbered among them that

applies directly to the licensing procedures of surgical abortion facilities, the basis of any

agency denial would have to fall under Gen. Prov. § 4-358. DHMH, as the public agency

administering the relevant regulatory scheme for such facilities, “bears the burden in

sustaining its denial of the inspection of public records.” Office of Governor v.

Washington Post Co., 360 Md. 520, 545, 759 A.2d 249, 263 (2000).

       Gen. Prov. § 4-358(a) does not demand absolute certainty that the public interest

would be harmed by disclosure, only that the disclosure of the information “would cause

substantial injury to the public interest.” Here, the threat does not create merely a greater

risk because the threat to the public interest is more than speculative. It is well-known

that there is “widespread hostility” in certain quarters towards abortion and abortion

providers, as summarized by a federal court in Alabama:

       Against the backdrop of this history of violence, abortion providers and
       women seeking abortions. . . live and work in a climate of extreme hostility
       to the practice of abortion. On a day-to-day basis, a provider or a patient
       sees this hostility when she opens the newspaper, drives by a group of
       protesters at a clinic, or learns that another piece of legislation concerning
       abortion has been enacted. Of course, the court does not imply that such
       activities are illegal, improper, or morally wrong; indeed, the right to
       express deeply held beliefs is of the utmost importance. But it is
       nonetheless necessary to recognize that such actions contribute to the
       climate surrounding the disputes in this case.

Planned Parenthood Se., Inc. v. Strange, 33 F. Supp. 3d 1330, 1334 (M.D. Ala. 2014)

(applying Alabama law).         There are numerous out-of-state cases cataloging an


                                              9
unfortunate and lamentable record of violence towards abortion providers, including

murders, harassment, and general violence.8 In Judicial Watch, Inc. v. Food & Drug

Admin., 449 F.3d 141, 153 (D.C. Cir. 2006)9, the evidence included:

       As its privacy interest, the FDA cited the danger of abortion-related
       violence to those who developed mifepristone, worked on its FDA
       approval, and continue to manufacture the drug. The supporting affidavits
       detail evidence of abortion clinic bombings. They also describe websites
       that encourage readers to look for mifepristone’s manufacturing locations
       and then kill or kidnap employees once found.

This history of violence associated with the provision of abortion services is undeniable.

   Much like the Circuit Court and the Court of Special Appeals, we cannot disagree

with DHMH’s conservative approach to disclosure of information about the providers,

administrators, and facility managers.10 We conclude that DHMH presented sufficient

facts to the Circuit Court to show that public safety and public health would be affected

substantially if the requested information was disclosed. These facts were presented in


       8
         Thankfully, there is nothing in this record of this sort of extreme conduct in
Maryland. That does not mean that DHMH is bound to be the proverbial ostrich with its
head in the sand as to what has occurred elsewhere.
       9
         Consistent with our representation at the end of n.5 supra, we include discussion
here of Judicial Watch for a purpose other than to refer to its reasoning regarding a FOIA
exemption.
       10
         We afford to DHMH deference only as to its interpretation and administration of
the agency’s regulations, not its application of the provisions of the PIA. The appropriate
“deference is premised on the notion that the agency has particular expertise in the area
governed by the statute. In this case, however, it is salient that the Department does not
necessarily have any expertise with respect to the PIA.” Haigley, 128 Md. App. at 216,
736 A.2d at 1196 (internal citation omitted).




                                            10
the form primarily of a 19 July 2013 affidavit from Patrick Dooley, then Chief of Staff

for DHMH. Dooley’s affidavit presented facts regarding the history of violence that is

associated too frequently with a career in providing surgical abortion services. The

affidavit spoke to DHMH’s acknowledgment of the public’s interest in the licensing

process for surgical abortion facilities, as well as the enforcement of the associated

regulations. To this end, DHMH maintains a website, which contains public information

about licensed facilities and any complaints or reports filed against them.11 Dooley’s

affidavit further explained the Department’s reasoning for redacting the information:

      From my work in the public health field, I am generally aware that persons
      affiliated with surgical abortion facilities have been targets of threatened
      and actual violence, including fatal shootings. The National Abortion
      Federation, a professional association of abortion providers, compiles
      statistics on violent incidents targeting abortion providers and their
      facilities. . . . At least one website, in listing the names and contact
      information of physicians who perform abortion procedures, uses
      strikethrough font to denote those who have been killed in incidents of
      violence.

The evidence of these threats and actual incidences of violence related to out-of-state

occurrences, but Dooley referred also to a few associated events reported in Maryland,

for example:

      11
           Maryland Dep’t of Health & Mental Hygiene, Ambulatory Care: Surgical
Abortion       Facilities,     http://dhmh.maryland.gov/ohcq/ac/Pages/Surgical-Abortion-
Facilities.aspx [https://perma.cc/N284-WKFJ]. DHMH posts alerts about any suspensions
or disciplinary actions taken against the surgical abortion facilities registered in
Maryland. By making this information available, the general public is privy to any
qualitative issues that are reported to and investigated by DHMH relative to any of these
facilities. Thus, an argument that a woman seeking an abortion would be deprived of the
ability to investigate a facility for disciplinary action, unless the type of information
sought by Glenn were made public, is unfounded.


                                           11
       In addition to threats of violence and actual violence, persons who are
       connected with surgical abortion facilities have experienced unwarranted
       invasion of personal privacy, such as identification and targeting of spouses
       and children for protest actions. One recent incident in Maryland involved
       anti-abortion protestors appearing at the middle school of the child of the
       landlord of a surgical abortion facility.

Although the protestors in the school demonstration were not apparently in violation of

any law, Dooley noted that “[o]ne concern expressed by some stakeholders in the

adoption of the regulations governing surgical abortion facilities was that, if compliance

with the regulations were burdensome, the enforcement of the regulations could have the

practical effect of restricting women’s access to abortion services.”

       Additionally, Dooley pointed out that if revealing this information subjected staff

members to harassment, “an unintended effect of the regulations could be to discourage

providers from seeking licensure or from offering the service at all. Not only could this

restrict access to health care services, it could also lead to facilities or providers

attempting to evade the Department’s licensure requirements, increasing the risk to the

public health.”

       Dooley concluded ultimately:

       In reviewing this request, I therefore concluded that despite the public’s
       important interest in the Department’s licensing procedures for surgical
       abortion facilities, there would be substantial injury to the public interest if
       the identities of medical directors, administrators, and owners of surgical
       abortion facilities were disclosed as part of the response to a request for
       public inspection of the Department’s licensure records. First, disclosing
       these names could result in harassment, threats or actual violent harm to
       these individuals, as well as unwarranted invasion of their personal privacy
       and that of their family members. Second, the Department’s action in
       releasing these names could deter others from operating surgical abortion
       facilities or from applying for licensure, restricting access to legal health
       services and risking injury to public health.

                                             12
       Glenn argues that these statements from Dooley and DHMH are not sufficient to

fulfill the rigorous PIA “catch-all” exception standard. He argued before the Circuit

Court that “the whole point of a Public Information Act is that the public doesn’t have to

take the government’s word for it. That the government is able or willing to do an

adequate job.”

       What appears lost on Glenn is that DHMH did provide him with all of the basic

information about the facilities and business entities, if any, in the applications, as well as

any accreditation under which the facility would operate. This information, even with the

redaction of the medical director’s or administrator’s names, is helpful in “public

policing” of the Department’s action on the applications for the surgical abortion

facilities. Furthermore, a woman contemplating a procedure at one of the facilities would

be able to review the same information and conduct research on the business entities

proposing to operate the facilities. See supra fn. 11. Because of the history nationally of

harassment and violence associated with the provision of abortion services, there is a

palpable basis for concern that releasing the redacted information would jeopardize

medical professionals from practicing within this particular field, which would deter

ultimately access to women who seek an abortion in Maryland. The risk of violence is

not speculative and is based on the ample evidence presented. The threshold for a denial

under Gen. Prov. § 4-358 was crossed.

   In an attempt to persuade this Court otherwise, Glenn directs us to the public

information statutes of other states, including Illinois, Minnesota, and Kansas, and cases


                                              13
decided under them. In Illinois, the public information act “shall be construed to require

disclosure of requested information as expediently and efficiently as possible.” 5 Ill.

Comp. Stat. Ann. 140/1. The Illinois statute provides a long list of exemptions, but,

unlike the Maryland PIA, does not provide a “catch-all” provision. The only comparable

“general” exemption in Illinois focuses solely on the privacy of the individual: “Nothing

in this section shall require the State to invade or assist in the invasion of any person’s

right to privacy.” Family Life League v. Dep’t of Pub. Aid, 493 N.E.2d 1054, 1056-57

(Ill. 1986) (citing Ill.Rev.Stat.1979, ch. 116, par. 43.6).

   The courts in Kansas and Minnesota allow, under open record acts, the disclosure of

somewhat similar information to that sought by Glenn here. The cases cited involve

requests for disclosure of the names of physicians who received public funds (such as

state Medicaid plans) to perform abortion services for low-income women.12 Those

courts did not find that disclosure would chill, impede, or burden a women’s right to

access these services.

   The courts in the three states (Illinois, Kansas, and Minnesota) concluded also that

any evidence of harassment or harm that would be directed at the doctors whose

information was disclosed was “highly speculative.” The Minnesota statute provides that

all archived records “shall be accessible to the public,” unless it is determined by the


       12
          See Minnesota Med. Ass’n v. State, 274 N.W.2d 84 (Minn. 1978); State ex rel.
Stephan v. Harder, 641 P.2d 366 (Kan. 1982). The Kansas case Glenn points to, State ex
rel. Stephan v. Harder, 641 P.2d 366 (Kan. 1982), relies on portions of the Kansas Open
Records Act, which since has been repealed.


                                              14
agency that the information contained in the record “if disclosed, would constitute a

clearly unwarranted invasion of personal privacy. Disclosure of an individually

identifiable record does not constitute a clearly unwarranted invasion of personal privacy

if the public interest in disclosure outweighs the privacy interest of the individual.”

Minn. Stat. Ann. § 138.17, subd. 1c(a)(6) (2007). The Minnesota court did not find that

disclosure of the information would place a “burden on the doctor [or] destroy the

confidentiality of his relationship with patients.” Minnesota Med. Ass’n v. State, 274

N.W.2d 84, 92 (Minn. 1978).

   The Illinois court explained that:

       [T]he feared harassment is highly improbable. In Illinois, the only type of
       abortions performed under the Medicaid abortion program are restricted to
       those instances where, “in the opinion of the physician, such procedures are
       necessary for the preservation of the life of the woman seeking such
       treatment.”. . . Abortions performed under such circumstances are the least
       likely to provoke public controversy, and therefore physicians who perform
       such abortions would be the least likely to be harassed.

Family Life League, 493 N.E.2d at 1058. 13 The Kansas court concluded that it could not

determine “on the basis of this record, that disclosure would have a ‘legally significant

impact’ on the abortion decision or on the physician-patient relationship.” State ex rel.

Stephan v. Harder, 641 P.2d 366, 376 (Kan. 1982). The court determined further that the

       13
           This case and the other two were decided prior to modern abortion facility
licensure laws, which have expanded greatly since the 1970s and 1980s. Similarly, the
hostile events aimed as abortion providers intensified since these cases were decided.
Respectfully, we (and DHMH, the Circuit Court, and the Court of Special Appeals) see
the likelihood of violence, in view of facts in this record, to be not as speculative as these
courts in the out-of-state cases cited by Glenn.




                                             15
state statute gave the custodian of the record “no discretion and no choice; it imposes a

duty upon the custodian, and subjects him or her to stringent penalties for

noncompliance.” Harder, 641 P.2d at 375.

   The major distinctions we perceive between these older cases and the factual

predicate of the agency denial decision before us are the differing language of the statutes

and the individuals about whom the information was sought.14 As noted by the Kansas

court, “it is likely that the nature of the doctor’s practice would be known even without

       14
          At oral argument, Glenn’s counsel mentioned also Indiana and Florida as
additional states that allow the disclosure of comparable information. We do not find,
however, the statutes of either state to be comparable to Maryland’s PIA and thus cases
from those states are not persuasive to us. In Indiana, the state code provides that:

       it is the public policy of the state that all persons are entitled to full and
       complete information regarding the affairs of government and the official
       acts of those who represent them as public officials and employees.
       Providing persons with the information is an essential function of a
       representative government and an integral part of the routine duties of
       public officials and employees, whose duty it is to provide the information.
       This chapter shall be liberally construed to implement this policy and place
       the burden of proof for the nondisclosure of a public record on the public
       agency that would deny access to the record and not on the person seeking
       to inspect and copy the record.

Ind. Code Ann. § 5-14-3-1 (1995). The Indiana statute allows a public agency to
withhold disclosure if that information would have “a reasonable likelihood of
threatening public safety,” but only applies to information sought from law enforcement
agencies. See Ind. Code Ann. § 5-14-3-4.4(a)(2)(B) (2013).
        Florida requires “that all state, county, and municipal records are open for personal
inspection and copying by any person.” Fla. Stat. Ann. § 119.01 (2005). A court may
decide that there “is a substantial probability that opening the records for inspection will
result in significant damage” and issue a stay order to deny disclosure. Fla. Stat. Ann.
§ 119.11. Unlike Maryland, however, Florida’s statutory scheme provides no “catch-all”
exception that balances the public interest against an obligation or presumption in favor
of disclosure.


                                             16
disclosure of the department’s information.” Harder, 641 P.2d at 377. Because this

information would be available already, “it is improbable that disclosure will have any

significant effect on the inferences that can be drawn from the fact that a woman visits a

particular physician.” Id. Because this information was likely available already, any

additional disclosure allowed would not pose any additional threat to the providers. This

is a completely different factual situation than the one before us.

   Here, it was made clear by our questioning at oral argument (and responses) that a

woman in Maryland seeking an abortion would be able to research the surgical facilities

licensed by DHMH and learn of any deficiency reports, plans of correction, or

disciplinary records that have been filed. Any woman seeking treatment would be

allowed access to a list of doctors who were licensed in Maryland to provide these

services and would be able to check the doctor’s accreditations, records, and any

disciplinary action taken against him or her,15 irrespective of whether the application

information at issue in the present case was redacted.         We are convinced that the

redaction in the present case was necessary to avoid a substantial injury to the public


       15
          Doctors in Maryland are licensed by the Maryland Board of Physicians. The
Board provides information publicly about disciplinary actions against doctors and lists
those physicians who have had their licenses revoked. See DHMH: Maryland Board of
Physicians, Disciplinary Alerts, http://www.mbp.state.md.us/pages/disciplinary.html
[https://perma.cc/V5AN-BBHY]. Thus, any argument that disclosure of the names of
administrators who applied for licensure of a surgical abortion facility would protect
women from another “Dr. Brigham” is unwarranted. Any woman who sought
information about a particular doctor and his or her disciplinary past would be able to
review that information, without impediment because of the non-disclosure of the names
of the persons in the licensure applications that Glenn seeks.


                                             17
interest.   Therefore, we conclude that the requested information was redacted properly

under Gen. Prov. § 4-358 in order to protect the public interest from a substantial injury.

We affirm the judgment of the Court of Special Appeals.

                                          JUDGMENT OF THE COURT OF
                                          SPECIAL APPEALS AFFIRMED. COSTS
                                          IN THIS COURT AND THE COURT OF
                                          SPECIAL APPEALS TO BE PAID BY
                                          PETITIONER.




                                            18
Circuit Court for Baltimore City
Case No. 24-C-13-004661
Argued: January 11, 2016
                                       IN THE COURT OF APPEALS

                                             OF MARYLAND

                                                  No. 48

                                         SEPTEMBER TERM, 2015


                                            ANDREW GLENN

                                                        v.

                                   MARYLAND DEPARTMENT OF HEALTH
                                        AND MENTAL HYGIENE


                                           Barbera, C.J.
                                           Greene,
                                           Adkins,
                                           McDonald,
                                           Watts,
                                           Harrell, Glenn T., Jr.
                                             (Retired, Specially Assigned)
                                           Wilner, Alan M.
                                             (Retired, Specially Assigned),

                                                  JJ.


                                     Concurring Opinion by McDonald, J.



                                          Filed: February 22, 2016
       The Public Information Act (“PIA”) reflects a public policy that the operation of

government should be open to public scrutiny. Maryland Code, General Provisions Article

(“GP”), §4-103(a) (“All persons are entitled to have access to information about the affairs

of government and the official acts of public officials and employees.”). Accordingly, the

statute is to be construed in favor of disclosure of public records and information. GP §4-

103(b).

       As the Majority opinion explains, the public records at issue in this case are part of

a licensing scheme that was created in response to documented malpractice in Maryland

facilities operated by Dr. Steven C. Brigham, a physician who had been disciplined in other

states and whose activities exposed a gap in State oversight. Majority slip op. at 1-2. The

PIA normally would require records relating to such licensing to be open to public

inspection. This reflects the general policy that the identities and qualifications of those

authorized by the State to provide services to the public in some way should not be secret.1

In particular, the Legislature presumably did not intend for the next Dr. Brigham – or Dr.




       1  The PIA contains an exception from disclosure for certain parts of licensing
records. See GP §4-333. That exception applies only to records relating to the licensing
of individuals and not to the licensing of business entities or medical facilities. See 71
Opinions of the Attorney General 305, 311 (1986) (noting a “deliberate legislative
determination” that the exception pertains to licensing of individuals and not of business
entities). But even the exception related to licensing records of individuals explicitly
requires disclosure of the name of the individual, his or her business address, professional
qualifications, and disciplinary record, among other things. GP §4-333(b). The decision
to make such information publicly available was the result of “a careful balancing of the
access rights of the public and the privacy rights of licensees.” See Governor’s Information
Practices Commission, Final Report 535-38 (1982).
Brigham himself2 – to escape public detection simply through the expedient of setting up

an LLC or a corporation.

       All of this is not to denigrate the competence or good faith of the State officials who

oversee this licensing regime. Public oversight of the regulators’ actions in carrying out

that scheme is a healthy thing. It is not uncommon that something slips by an overworked

regulator and is only brought to light by the press or a citizen with access to public records.

As Justice Brandeis famously said: “Sunlight is said to be the best of disinfectants.”

       It is thus an extraordinary thing for a State agency to withhold information relating

to the licensing of a business entity – in particular, the identities of those who operate it –

in response to a PIA request. In proceeding under the temporary denial provision of GP

§4-358, the Department of Health and Mental Hygiene (“DHMH”) has correctly

acknowledged that neither the PIA nor any other statute shields this specific information

from public disclosure. See Cranford v. Montgomery County, 300 Md. 759, 776, 481 A.2d

221 (1984); Mayor and City Council of Baltimore v. Burke, 67 Md. App. 147, 151-52, 506

A.2d 683 (1986).

       The Court’s decision to uphold this deviation from the usual principle of public

access can be justified by the peculiar circumstances of this case. In particular, at the

hearing in the Circuit Court in which DHMH had the burden of justifying an extension of

the temporary denial of access, the requester did not contest DHMH’s petition by cross-


       2  The newspaper article cited in the Majority opinion suggests that Dr. Brigham was
still involved in the operation of clinics in Maryland after the licensing regime was put in
place.

                                              2
examining DHMH’s affiant concerning the conclusions he had reached or by offering its

own evidence.

       Moreover, the denial of access is very limited in content and time. Only one or two

names and email addresses – and only to the extent that an email address discloses those

names – have been redacted from the records. While the court order that allows DHMH to

continue to withhold the information from this requester does not have an end date, it is by

its nature peculiar to this time and circumstance. The justification may dissipate with time

and with new facts. It is not a precedent that necessarily forecloses forever the disclosure

of such information. Cf. Cranford, 300 Md. at 789.

       Finally, the Court’s opinion is premised on the understanding – consistent with the

law relating to occupational licenses noted above – that the accreditation and disciplinary

records of the doctors who work in these facilities is available under the PIA. Majority slip

op. at 17.




                                             3